Exhibit 10.1

 
 


 
EXECUTION COPY
 

NORTHERN OIL AND GAS, INC.
SEPARATION AGREEMENT AND RELEASE
 
 
THIS SEPARATION AGREEMENT AND RELEASE (this "Agreement") is made and entered
into by Northern Oil and Gas, Inc., a Minnesota corporation (the "Company"), and
Ryan R. Gilbertson, an individual ("Employee") (each referred to collectively as
the "Parties", and individually as "Party").
 
 
WHEREAS, Employee and the Company are parties to the Amended and Restated
Employment Agreement effective as of January 30, 2009, as amended by Amendment
No. 1, effective as of March 25, 2010, and Amendment No. 2, effective January
14, 2011 (collectively, the "Employment Agreement"), and pursuant to the
Employment Agreement Employee serves as the President of the Company;
 
 
WHEREAS, Employee’s employment and service with the Company will end on October
1, 2012, (the "Termination Date");
 
 
WHEREAS, due to Employee’s knowledge and experience, and the necessity of a
transition period to allow for the orderly transfer of information relating to
ongoing business matters, the Company desires to engage Employee, and Employee
has agreed to be engaged, as a consultant to the Company for a limited period of
time after the Termination Date, as more fully set forth in a consulting
agreement between the Parties entered into effective October 1, 2012
(the "Consulting Agreement");
 
 
WHEREAS, the Parties intend that the terms and conditions of this Agreement (and
all documents attached hereto or referenced herein) shall govern all issues
related to Employee’s employment, ending of employment, consulting relationship,
and post-employment and post-consultancy obligations; and
 
 
NOW THEREFORE, in consideration of the mutual promises set forth in this
Agreement and other valuable consideration, the Parties agree as follows:
 
 
1.   Termination of Employment.  Each of the Parties acknowledges and confirms
that Employee’s employment with the Company terminated as of the Termination
Date.  Employee permanently resigns all offices and positions in the Company and
any of its affiliates as of the Termination Date.  From and after the
Termination Date, Employee shall not hold himself out as an employee or agent of
the Company or any of its affiliates.  The Employment Agreement shall be
terminated as of the Termination Date.  Neither Party shall have any obligations
under the Employment Agreement on and after the Termination Date, except as
provided therein.
 
 
 
1 of 7

--------------------------------------------------------------------------------

 
 
 
2.   Termination Pay.  As a substitution for all amounts owed under the
Employment Agreement, if any, and as consideration for this Agreement and the
Consulting Agreement, the Company desires to: (i) provide Employee with an
opportunity to continue vesting in his equity awards (in accordance with its
original vesting schedule and subject to performance of services pursuant to the
Consulting Agreement) that are outstanding unvested as of the Termination Date
(a schedule of such outstanding and unvested awards are attached hereto as
Exhibit A), provided Employee enters into and abides by the Consulting
Agreement; (ii) provide Employee with the 2012 bonus that was previously awarded
to him and that was based on pre-determined performance metrics set forth in or
around April 2012, the amount of which shall be determined by the Compensation
Committee of the Board of Directors in its reasonable discretion but only in
accordance with the pre-determined performance-based metrics/formula; provided,
however, that such bonus shall be pro rated through Employee’s Termination Date,
and shall be subject to clawback as required under Section 304 of Sarbanes-Oxley
Act and as may be required in the reasonable determination by the Company in
order for it to comply with Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act; (iii) the Company shall buy out the lease on the
Company vehicle it provides to Employee and immediately transfer title of such
vehicle to Employee, which has an approximate value as of the Termination Date
of $44,000.00; and (iv) for the period beginning on the day immediately
following the Termination Date and ending on the date that is eighteen (18) full
months following the Termination Date (or, if earlier, the date on which the
applicable continuation period under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA")), the Company shall reimburse
Employee for the costs associated with continuation coverage pursuant to COBRA
for Employee and his eligible dependents who were covered under the Company’s
health plans as of the Termination Date (provided that Employee shall be solely
responsible for all matters relating to his continuation coverage pursuant to
COBRA, including, without limitation, his election of such coverage and his
timely payment of premiums).  Collectively, the foregoing (i), (ii), (iii) and
(iv) shall be the "Severance Payment".  The Severance Payment shall be subject
to applicable withholding and deductions as required by local, state and federal
law.  The Parties hereby agree that the Severance Payment shall be provided only
if Employee does not rescind his acceptance of this Agreement within the fifteen
(15) day rescission period set forth in Section 8 of this Agreement.  Employee
hereby acknowledges and agrees that the promises of the Company in this
Agreement satisfy any and all legal obligations owed to him as an employee and
as a participant in the Company’s and its affiliates compensation plans and
practices, including any and all obligations owed by the Company under the
Employment Agreement.  Except as otherwise set forth in this Agreement, no
additional amounts are owed by the Company or any of its affiliates to Employee
by virtue of his relationship with the Company.
 
 
3.   Release of the Company.  Employee hereby releases, waives, acquits and
forever discharges the Company, its predecessors, successors, parents,
subsidiaries, assigns, agents, current and former directors, officers,
employees, partners, representatives,  and attorneys, affiliated companies, and
all persons acting by, through, under or in concert with the Company
(collectively, the "Released Parties"), from any and all demands, rights,
disputes, debts, liabilities, obligations, liens, promises, acts, agreements,
charges, complaints, claims, controversies, and causes of action of any nature
whatsoever, whether statutory, civil, or administrative, that Employee now has
or may have against any of the Released Parties, arising in whole or in part at
any time on or prior to the execution of this Release, in connection with his
employment by the Company.
 
 
 
2 of 7

--------------------------------------------------------------------------------

 
 
This release specifically includes, but is not limited to, any claims of
discrimination of any kind, breach of contract or any implied covenant of good
faith and fair dealing, tortious interference with a contract, intentional or
negligent infliction of emotional distress, breach of privacy,
misrepresentation, defamation, wrongful termination, or breach of fiduciary
duty; provided, however, that the foregoing release shall not release the
Company from the performance of its obligations under this Agreement.
 
 
Additionally, this release specifically includes, but is not limited to, any
claim or cause of action arising under Title VII of the Civil Rights Act of
1964, 42 U.S.C.A. §§ 2000 et seq., as amended by the Civil Rights Act of 1991;
the Americans With Disabilities Act, as amended, 42 U.S.C. §§ 12101 et seq.; 42
U.S.C. §§ 1981; the Civil Rights Act of 1991, as amended; the Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq.; the Older
Workers Benefit Protection Act of 1990; the Employment Retirement Income
Security Act of 1974, 29 U.S.C. §§ 1001 et seq.; the Family and Medical Leave
Act, as amended; the Fair Labor Standards Act; the Minnesota Human Rights Act,
Minn. Stat. § 363A.01, the Minnesota wage-hour and wage-payment laws;
Minnesota’s Whistleblower Act, Minn. Stat. § 181.932; retaliation under Minn.
Stat. § 176.82; Minnesota’s Workers’ Compensation Act; or any other federal,
state or local statute or common law cause of action of similar effect regarding
employment related causes of action of employees against their employer.
 
 
4.   Acknowledgements of Employee.
 
 
(a)           Employee represents and acknowledges that in executing this
Agreement, Employee does not rely and has not relied upon any representation or
statement made by the Company, or its agents, representatives, or attorneys
regarding the subject matter, basis or effect of this Agreement or otherwise,
and that Employee has engaged, and been represented by, an attorney of
Employee's choosing in the negotiation and execution of this
Agreement.  Employee acknowledges that Employee has been advised by the Company
to consult with counsel of Employee's choosing with regard to the negotiation
and execution of this Release, and has had an opportunity to do so.
 
 
(b)           EMPLOYEE UNDERSTANDS THAT BY SIGNING AND NOT RESCINDING THIS
RELEASE, EMPLOYEE IS WAIVING ANY AND ALL RIGHTS OR CLAIMS WHICH EMPLOYEE MAY
HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND/OR THE OLDER WORKERS'
BENEFIT ACT FOR AGE DISCRIMINATION ARISING FROM EMPLOYMENT WITH THE COMPANY,
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO SUE THE COMPANY IN FEDERAL OR STATE
COURT FOR AGE DISCRIMINATION.  EMPLOYEE FURTHER ACKNOWLEDGES THAT EMPLOYEE (1)
DOES NOT WAIVE ANY CLAIMS OR RIGHTS THAT MAY ARISE AFTER THE DATE THIS AGREEMENT
IS EXECUTED; (2) WAIVES CLAIMS OR RIGHTS ONLY IN EXCHANGE FOR CONSIDERATION IN
ADDITION TO ANYTHING OF VALUE TO WHICH EMPLOYEE IS ALREADY ENTITLED; AND
(3) AGREES THAT THIS AGREEMENT IS WRITTEN IN A MANNER CALCULATED TO BE
UNDERSTOOD BY EMPLOYEE AND EMPLOYEE, IN FACT, UNDERSTANDS THE TERMS, CONTENTS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT AND HAS ENTERED INTO THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY.
 
 
 
3 of 7

--------------------------------------------------------------------------------

 
 
 
(c)           Employee acknowledges that he has been fully compensated for all
labor and services performed for the Company and has been reimbursed for all
business expenses incurred on behalf of the Company through the Termination
Date, and that the Company does not owe Employee any expense reimbursement
amounts, or wages, including vacation pay or paid time-off benefits.
 
 
5.   Company Property.
 
 
(a)           Employee represents that he has returned to the Company all
information, documentation, or other property and proprietary material, in any
form, belonging to the Company (including, without limitation, hardware, access
cards, notes, forms, reference and training materials, memoranda, computer
programs, disks, computer files), and that Employee no longer has any such
property or material, including copies thereof, in his possession.
 
 
(b)           Employee represents that he has not taken, altered, destroyed, or
deleted any files, documents, electronically stored information or other
materials belonging to, or created by or on behalf of the Company, whether or
not containing any trade secrets or Confidential Information (as defined below).
 
 
6.   Confidentiality.  Employee agrees to keep this Agreement, its terms, and
the amount of the Severance Payment completely confidential; provided, however,
that he may reveal such information to his attorney, accountants, financial
advisor, spouse, or as required by a court of competent jurisdiction, or as
otherwise required by law.  Employee further agrees that he will not, directly
or indirectly, use or reveal, divulge, make known to or permit the use of by
third parties, any "Confidential Information," unless required to do so by law,
for a period of twenty four (24) months.  Employee agrees that he will continue
to be obligated under this provision for so long as the Confidential Information
is not publicly available in a manner other than by Employee’s breach of this
Agreement.  "Confidential Information" includes, but is not limited to all
information, knowledge or documents, in whatever form or medium (including
interpretative materials, assumptions and analyses), obtained through employment
with the Company, concerning: development, exploitation, production, exploration
and recruitment strategies; geological,  geophysical, seismic, engineering and
exploration data; current and prospective property location and economic data;
reserve estimates and other forecasts (including any related formulas, concepts,
diagrams, charts, assumptions and working papers); current and projected
production data and information; current and prospective leasehold interests and
lease agreements (including lease schedules and negotiated bonus and royalty
rates); title work; current and projected financial information (including
pricing indexes, drilling and operating expense and capital expenditures); short
and long term business and development plans; current, anticipated and
contemplated business ventures (including joint ventures, mergers, acquisitions
and divestitures); trade secrets (whether licensed or owned by the Company) and
related interpretive materials and analyses of Company's projects; information
and manuals relating to internal procedures, methods of operation, training and
marketing; personnel information (including employee lists, resumes and
applications of prospective employees, employee or consultant compensation and
benefits); current and prospective consultant lists and information; current and
prospective operating partners lists and information; and other confidential or
proprietary information that is competitively sensitive or otherwise of value to
the Company; provided that Confidential Information shall not include any such
information that is or becomes generally available to the public other than as a
result of any breach of this Agreement or other unauthorized disclosure by
Employee.  Employee acknowledges that all confidentiality, nondisclosure or
other agreements relating to the Company's confidential information or trade
secrets, and any non-compete or other agreement containing post-employment
obligations shall remain in full force and effect, and nothing contained in this
Agreement constitutes a release, modification or waiver of any of Employee’s
obligations under any such prior agreement.
 
 
 
4 of 7

--------------------------------------------------------------------------------

 
 
 
7.   Non-Disparagement.  Employee agrees that except as otherwise required by
law, or as reasonably necessary to enforce his rights under this Agreement in a
proper judicial proceeding, he shall not at any time make false, misleading, or
disparaging statements or representations, whether written or oral, regarding
the Company, its  products, services, management, directors, employees, or
customers.  Further, the Company agrees to instruct its officers and directors
to not disparage or defame any Party hereto.
 
 
8.   Time Period for Enforceability/Rescission of Agreement.  The Company's
obligations under this Agreement are contingent upon Employee executing and
delivering this Agreement to the Company.  Employee may take up to twenty one
(21) days from receipt (the "Consideration Period") to consider this Agreement
prior to executing it.  Employee may execute and deliver this Agreement at any
time during the Consideration Period.  Any changes made to this Agreement after
receipt will not restart the running of the Consideration Period.  Any execution
and delivery of this Agreement by Employee after the expiration of the
Consideration Period shall be unenforceable, and the Company shall not be bound
thereby.  Upon executing this Agreement during the Consideration Period,
Employee shall have fifteen (15) days thereafter to rescind Employee's consent
to this Agreement by executing and delivering a written notice of rescission to
the Company.  Upon delivery of a notice of rescission to the Company, the
obligations of the Parties under this Agreement shall be void and unenforceable,
with the exception of Employee’s obligation to keep this Agreement confidential
under Section 6 above.
 
 
9.   Notice of Rescission.  An executed copy of this Agreement, or rescission of
this Agreement pursuant to Section 8 above, shall be delivered by certified
registered mail to:
 
Northern Oil and Gas, Inc.
Attn: Compensation Committee of the Board of Directors
315 Manitoba Avenue, Suite 200
Wayzata, Minnesota 55391
 
 
10.   Effective Date.  This Agreement shall become effective as of the date on
which it is executed and delivered by Employee, provided that it is also signed
by the Company and provided that Employee does not rescind this Agreement in
accordance with Section 8.
 
 
 
5 of 7

--------------------------------------------------------------------------------

 
 
 
11.   Governing Law, Jurisdiction & Venue.  This Agreement, and any and all
interactions between the Parties arising under or resulting from this Agreement,
is governed by and construed in accordance with the laws of the State of
Minnesota, exclusive of its choice of law principles.  The state and federal
courts located in Hennepin County, Minnesota have exclusive jurisdiction and
venue over any dispute arising out of or relating to this Agreement.  Each Party
consents to the personal jurisdiction and venue of these courts.
 
 
12.   Injunctive Relief.  Notwithstanding any other term of this Agreement, it
is expressly agreed that a breach of this Agreement will cause irreparable harm
to the Company and that a remedy at law would be inadequate.  Therefore, in
addition to any and all remedies available at law, the Company will be entitled
to injunctive and/or other equitable remedies in the event of any threatened or
actual violation of any of the provisions of this Agreement.
 
 
13.   Entire Agreement.  This Agreement (along with the Release contained
herein) and the Consulting Agreement are the entire agreement between the
Parties pertaining to the matters encompassed within it, and supersedes any
other agreement, written or oral, that may exist between them relating to the
matters encompassed herein, except that this Agreement does not in any way
supersede or alter any provisions of the Employment Agreement that are intended
to survive Employee’s termination of employment with the Company.
 
 
14.   Severability.  If any provision of this Agreement is found to be illegal
or unenforceable, such finding shall not invalidate the remainder of this
Agreement, and that provision shall be deemed to be severed or modified to the
minimum extent necessary to equitably adjust the Parties’ respective rights and
obligations under this Agreement.
 
 
15.   Execution.  This Agreement may be executed in multiple counterparts, each
of which will be deemed an original for all purposes.  Facsimile copies of
signature to this Agreement are as valid as original signatures.
 
 
[SIGNATURES ON NEXT PAGE]
 
 


 

 
6 of 7

--------------------------------------------------------------------------------

 


 
EXECUTION COPY
 

 
EMPLOYEE'S SIGNATURE BELOW MEANS THAT EMPLOYEE HAS READ THIS AGREEMENT AND
AGREES AND CONSENTS TO ALL THE TERMS AND CONDITIONS CONTAINED HEREIN.
 
 
NORTHERN OIL AND GAS, INC.
 
 
     EMPLOYEE  
/s/  Lisa Bromiley-Meier
   
/s/ Ryan R. Gilbertson
 
Name:  Lisa Bromiley-Meier
   
Signature of Ryan R. Gilbertson
 
Title:    Chair of the Compensation Committee
Date:   October 1, 2012
   
Date:    October 1, 2012   
 

 
 
7 of 7

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 



 
OUTSTANDING AND UNVESTED EQUITY AWARDS
 
 
Pursuant to Section 2 of the Separation Agreement and Release entered into by
and between Northern Oil and Gas, Inc., a Minnesota corporation, and Ryan R.
Gilbertson, an individual, that became effective October 1, 2012, Mr.
Gilbertson’s outstanding and unvested equity awards as of the Termination Date
(defined in such Separation Agreement), including the applicable vesting
schedule for such awards, is as follows:
 
 
 
 
Date of Grant
 
Original # Shares
Granted
 
Type of Award
Underlying Security
Vesting Schedule
3/17/2010
    250,000  
Restricted Stock under 2009 Plan
Common Stock
12,500 on each of 3/17/10, 7/1/10, 10/1/10, 1/1/11
15,625 on each of 4/1/11, 7/1/11, 10/1/11, 1/1/12, 4/1/12, 7/1/12, 10/1/12,
1/1/13
18,750 on each of 4/1/13, 7/1/13, 10/1/13, 1/1/14
1/14/2011
    150,000  
Restricted Stock under 2009 Plan
Common Stock
Initial 50,000 as of 1/14/11
Additional 16,670 on 7/1/11 and
16,666 on each of 1/1/12, 7/1/12, 1/1/13, 7/1/13 and 1/1/14
1/14/2011
    162,000  
Restricted Stock under 2009 Plan
Common Stock
Initial 6,500 as of 1/14/11,
 6,500 on the first day of each secceeding month commencing 2/1/11 and
continuing up to and including 12/1/11, and
3,500 on the first day of each succeeding month commencing 1/1/12 until 12/1/13
11/7/2011
    18,000  
Restricted Stock under 2009 Plan
Common Stock
4,500 shares as of 1/1/12
4,500 shares as of 4/1/12
4,500 shares as of 7/1/12
4,500 shares as of 10/1/12
1/1/2012
    168,000  
Restricted Stock under 2009 Plan
Common Stock
21,000 shares on each of 1/1/12, 4/1/12, 7/1/12 and
10/1/12
10,500 shares of each of 1/1/13, 4/1/13, 7/1/13, 10/1/13, 1/1/14, 4/1/14, 7/1/14
and 10/1/14


 
 

--------------------------------------------------------------------------------

 
